Citation Nr: 0415826	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served as a recognized guerilla from January to 
March 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for peptic ulcer disease.  The appellant testified at an 
August 2003 hearing, and the transcript is of record.

For reasons explained below, the issues of entitlement to 
service connection for pneumonia and asthma are remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Also, in his Notice of Disagreement the appellant 
referenced pulmonary tuberculosis and the RO should address 
this accordingly. 



FINDING OF FACT

The record does not contain any probative evidence indicating 
that the appellant's ulcer is causally related to service or 
any incident therein.



CONCLUSION OF LAW

A peptic ulcer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), is examined.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In this case, VA satisfied these duties to the appellant in a 
February 2001 VCAA notice prior to the issued rating 
decision.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Moreover, the RO generally advised the appellant to 
submit any evidence in support of his claim that he had in 
his possession.  Pelegrini, 17 Vet. App. at 422; but see 
VAOGCPREC 1-2004 (Feb. 24, 2004).

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
The record includes service medical records, a May 2000 
medical certificate and medical abstract from Dr. Caritativo, 
various lay statements submitted by the appellant, and 
findings from a November 2003 abdominal ultrasound. 

Finally, according to the VCAA, VA must provide a medical 
examination only when there is competent evidence of a 
current disability, the record establishes that the veteran 
suffered an injury in service, the record indicates a 
disability may be associated with active military service, 
and the record does not contain sufficient medical evidence 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In this case, a 
medical examination is unnecessary because the record 
contains no competent evidence that any current disability is 
associated with active military service.  

For all of these reasons, the Board concludes that VA has 
fulfilled its duties to the veteran under the VCAA.

I.  Facts

The appellant's separation examination did not indicate any 
abnormalities or disorders of the stomach or digestive 
system.  There are no other notations in the service medical 
records that the appellant suffered from a stomach or ulcer 
disorder.

Dr. Caritativo diagnosed the appellant as having a peptic 
ulcer in a May 2002 medical certificate.  The appellant 
asserted that because, as a WWII era guerilla, he spent 
almost two and a half years hiding in rural areas, he could 
not get medical attention for his ulcer and had to use herbal 
remedies to medicate the problem.  Also, though the ulcer had 
been progressively worsening since discharge, the appellant 
could not remember all of the places that he received 
treatment over the past 50 years.  At the hearing, he 
identified Dr. Pulido of the Talon General Hospital as the 
current treating physician of his bleeding duodenal ulcer.  
As such, the appellant submitted findings from a November 
2003 abdominal ultrasound, conducted by Dr. Pulido due to 
complaints of epigastric pain, that the liver was homogenous 
within normal size, the contracted gall bladder had no 
calculus, the pancreas was normal in size and echogenicity, 
the right kidney had a cyst, and no hydronephrosis was 
demonstrated.  The report did not include findings concerning 
an ulcer.

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

The appellant submitted conflicting evidence concerning 
whether he currently has an ulcer.  On the positive side, 
there is a November 2000 statement from Dr. Caritativo 
diagnosing the appellant as having a peptic ulcer, as well as 
the appellant's various statements that he is suffering from 
a bleeding ulcer.  The May 2003 abdominal ultrasound, 
however, failed to indicate an ulcer disease.

What has not been demonstrated, however, is that the current 
disability is related to service.  Service medical records 
indicate that when the appellant left the military, all major 
systems were normal and the examiner noted there was no 
evidence of a disease having been incurred.  There is no 
other contemporaneous evidence that the appellant had 
suffered from an ulcer.  Additionally, that the diagnosis of 
an ulcer first came decades after service weighs against the 
veteran's claim that the disease was incurred in service.  
Because there is no evidence that an ulcer was present in 
service, nor is there any probative evidence indicating that 
the ulcer could be related to service, the claim of service 
connection claim must be denied.  



ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.



REMAND

The September 2002 rating decision also denied claims of 
service connection for pneumonia and asthma. In his Notice of 
Disagreement the appellant cited "stomach and thorax pain."  
The reference to thorax pain can be reasonably construed as a 
disagreement with the determinations concerning pneumonia and 
asthma.  38 C.F.R. §  20.201 (2003).  The RO, however, did 
not issue a Statement of the Case for these claims.  
Accordingly, a remand to the RO for this action is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a Statement of the 
Case to the appellant addressing the 
claims of service connection for 
pneumonia and asthma.  The Statement of 
the Case should include all relevant 
law and regulations pertaining to the 
claim, as well as a discussion of the 
relevant provisions of the Veterans 
Claims Assistance Act of 2000.  The 
appellant must be advised of the time 
limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2003).

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



